Exhibit 10.1

 

EXECUTION VERSION

 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER, dated as of October 21, 2004  (this
“Agreement”), is by and among (a) ERI/RES II LLC, a Massachusetts limited
liability company (the “RESI II Fund”), (b) ERI/RES II MERGER SUB LIMITED
PARTNERSHIP, a Maryland limited partnership (“Merger Sub”), (c) WINTHROP
RESIDENTIAL ASSOCIATES II, A LIMITED PARTNERSHIP, organized under the laws of
the State of Maryland (the “Partnership”), (d) ONE WINTHROP PROPERTIES, INC., a
Massachusetts corporation (as to itself and as the sole managing general partner
of the Partnership prior to the Effective Time, “One Winthrop”) and
LINNAEUS-HAWTHORNE ASSOCIATES LIMITED PARTNERSHIP, organized under the laws of
Massachusetts (as to itself and as the sole non-managing general partner of the
Partnership prior to the Effective Time, “Linnaeus-Hawthorne”), and (e) ERI/RES
II GP LLC, a Massachusetts limited liability company (as the sole general
partner of the Partnership at and after the Effective Time the “ERG
Affiliate”).  All references herein to the “General Partner” shall mean One
Winthrop immediately prior to the consummation of the Merger, and the ERG
Affiliate at and immediately after the consummation of the Merger, in each case
in its capacity as the managing or sole general partner of the Partnership,
respectively.

 

WHEREAS, the parties to this Agreement have agreed to consummate the business
combination and other transactions provided for herein, which each of the
parties hereto deems to be advisable and in the best interests of their
respective partners or stockholders, as the case may be;

 

WHEREAS, §10-208 of the Maryland Revised Uniform Limited Partnership Act (the
“Act”) permits Maryland limited partnerships to merge with other limited
partnerships;

 

WHEREAS, Merger Sub and the Partnership now desire to merge, following which the
Partnership shall be the surviving entity;

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

ARTICLE I

 

THE MERGER

 

1.01                           Surviving Entity.  In accordance with the
provisions of this Agreement and the Act, at the Effective Time (as defined
below), Merger Sub shall be merged with and into the Partnership (the “Merger”),
and the separate legal existence of Merger Sub shall cease.  The Partnership
shall be the surviving entity in the Merger and shall continue its legal
existence under the laws of the State of Maryland under the name it possesses
immediately prior to the Effective Time (i.e., Winthrop Residential Associates
II, A Limited Partnership).

 

--------------------------------------------------------------------------------


 

1.02                           Effect of the Merger.

 

(a)                                  Upon the Effective Time, for all purposes
of law, all of the rights, privileges and powers of Merger Sub and the
Partnership shall have merged, and all their property, real, personal and mixed,
and all the debts due on whatever account to any of them, as well as all other
things and other causes of action belonging to any of them, shall be transferred
to, vested in and devolve on the Partnership as the surviving entity of the
Merger, without further act or deed, and all claims, demands, property and other
interest shall be the property of the Partnership, and the title to all real
estate vested in either of Merger Sub or the Partnership shall not revert or be
in any way impaired by reason of the Merger, but shall be vested in the
Partnership.

 

(b)                                 Upon the Effective Time, all rights of
creditors and all liens upon any property of either of Merger Sub or the
Partnership shall be preserved unimpaired, and all debts, liabilities and duties
of each of Merger Sub and the Partnership that have merged shall thenceforth
attach to the Partnership, and may be enforced against it as the surviving
entity to the same extent as if said debts, liabilities and duties had been
incurred or contracted by it.

 

1.03                           Additional Actions.  If, at any time after the
Effective Time, the Partnership shall consider or be advised that any deeds,
bills of sale, assignments, assurances or any other actions or things are
necessary or desirable to vest, perfect or confirm of record or otherwise in the
Partnership its right, title or interest in, to or under any of the rights,
properties or assets of Merger Sub acquired or to be acquired by the Partnership
as a result of, or in connection with, the Merger or to otherwise carry out this
Agreement, the ERG Affiliate shall and will be authorized to execute and
deliver, in the name and on behalf of Merger Sub and the Partnership or
otherwise, all such deeds, bills of sale, assignments and assurances and to take
and do, in the name and on behalf of Merger Sub and the Partnership or
otherwise, all such other actions and things as may be necessary or desirable to
vest, perfect or confirm any and all right, title and interest in, to and under
such rights, properties or assets in the Partnership or to otherwise carry out
this Agreement.

 

1.04                           Effective Time; Conditions.  In the event of, and
as soon as is practicable after, the satisfaction or waiver of the conditions
set forth in Article VI hereof, the parties hereto will cause the Merger to be
consummated by filing, with the State Department of Assessments and Taxation of
Maryland (the “SDAT”), Articles of Merger in substantially the form attached
hereto as Exhibit A (the time of acceptance for record of such filing by the
SDAT or such later time (not to exceed thirty (30) days thereafter) as is
specified in such Articles of Merger being the “Effective Time”) under the Act. 
Contemporaneously with the filing referred to in this Section 1.04, a closing
(the “Closing”) will be held at 10:00 a.m.  (Eastern Time) at the offices of
Bingham McCutchen LLP, 150 Federal Street, Boston, Massachusetts 02110 or at
such other time and location as the parties may establish for the purpose of
confirming all the foregoing.  The date of the Closing is referred to as the
“Closing Date.”

 

2

--------------------------------------------------------------------------------


 

1.05                           Effect on Outstanding Interests.

 

(a)                                  Partnership Interests in Merger Sub.  By
virtue of the Merger, automatically and without any action on the part of the
holder thereof, (i) the limited partnership interest(s) in Merger Sub
outstanding immediately prior to the Effective Time shall be converted into a
number of Limited Partnership Units equal to the total number of Limited
Partnership Units outstanding at the Effective Time less the number of Limited
Partnership Units held at the Effective Time by the RESI II Fund and its
Affiliates, after taking into account the transactions described in the
remainder of this Section 1.05 and (ii) general partnership interest(s) in
Merger Sub outstanding immediately prior to the Effective Time shall be
converted into the same number of General Partnership Units outstanding at the
Effective Time less a number of General Partnership Units equal to an aggregate
ownership percentage of 0.2% of the Partnership, and the ERG Affiliate shall be
admitted as the sole General Partner of the Partnership at the Effective Time.

 

(b)                                 Partnership Interests in the Partnership.

 

(i)                                     Limited Partnership Units.  By virtue of
the Merger, automatically and without any action on the part of the holder
thereof, each LimitedPartnership Unit outstanding immediatelyprior to the
Effective Time, other than (x) Dissenting Units (as defined in Section 1.07
below) and (y) Limited Partnership Units held by the RESI II Fund or any of its
Affiliates, shall be cancelled and extinguished and be automatically converted
into, and become the right to receive, and each Eligible Limited Partner shall
be entitled to receive, subject to the requirements set forth in Section 1.08,
from the RESI II Fund or Merger Sub, an amount per unit in cash equal to the
Limited Partnership Unit Amount.

 

(ii)                                  General Partnership Units.  Simultaneously
with the Merger, automatically and without any action on the part of the holder
thereof, all of the General Partnership Units, whether managing or non-managing,
shall be converted into Special Limited Partnership Units in the Partnership
representing, initially, an aggregate of 0.2% of the Partnership.  It is the
intent of the parties to, and the parties shall, treat the conversion of the
General Partner Units to Special Limited Partner Units as a non-recognition
transaction pursuant to Section 721(a) of the Code.  The parties shall execute
any and all documents and take all such further actions as may be reasonably
necessary to cause the transaction contemplated hereby to comply with such
Section 721(a).

 

(iii)                               Termination of Rights.  After the Effective
Time, holders of Limited Partnership Units will cease to be, and will have no
rights as, limited partners of the Partnership, and such holders’ rights will
consist only of, (A) in the case of Limited Partnership Units other than
Dissenting Units, the right to receive the consideration provided for in this
Section 1.05 in respect of such units, and (B) in the case of Dissenting Units,
the rights afforded to the holders thereof under the applicable provisions of
the Act.  Notwithstanding anything to the contrary in this Agreement,

 

3

--------------------------------------------------------------------------------


 

after the Effective Time, none of the Partnership, the RESI II Fund or the ERG
Affiliate shall be liable to any holders of Limited Partnership Units for any
amount properly paid to a public official pursuant to any applicable abandoned
property, escheat or similar law.

 

(c)                                  Limited Partnership Units Owned by the RESI
II Fund.  Each Limited Partnership Unit which is held of record immediately
prior to the Effective Time by the RESI II Fund or any of its Affiliates shall
remain outstanding as Limited Partnership Units in the Partnership, as it exists
after the Effective Time, and no payment of Merger Consideration shall be made
with respect thereto.

 

(d)                                 Dissenting Units.  The holders of Dissenting
Units, if any, shall be entitled to payment for such units only to the extent
permitted by and in accordance with the provisions of the Act; provided,
however, that if, in accordance with the applicable provisions of the Act, any
holder of Dissenting Units shall forfeit such right to payment of the fair value
of such units, such holder shall be bound by the terms of the Merger and such
units shall thereupon be deemed to have been converted into and to have become
exchangeable for, as of the Effective Time, the right to receive the Merger
Consideration described in Section 1.05(b)(i) hereof (and the holder of such
units may be treated as an Eligible Limited Partner hereunder).

 

(e)                                  Tax Treatment.  For federal income tax
purposes, the parties to this Agreement agree to treat the Merger Consideration
paid to holders of Limited Partnership Units as consideration paid by Merger Sub
and/or the RESI II Fund to purchase the Limited Partnership Units outstanding
immediately prior to the Effective Time, other than Limited Partnership Units
held by the RESI II Fund (or its Affiliates) or by persons who perfect their
dissenters rights under Maryland law (and thereby hold Dissenting Units) and who
do not effectively withdraw or lose their dissenters rights.

 

1.06                           Other Transactions.

 

(a)                                  Immediately at and after the consummation
of the Merger, for purposes of clarification, the ERG Affiliate shall be the
sole general partner of the Partnership, and each Limited Partner after the
Effective Time, including the RESI II Fund, hereby consents thereto.

 

(b)                                 Promptly after the Closing, the RESI II Fund
shall cause its Affiliates to amend and restate the Amended and Restated
Agreement of Limited Partnership of the Partnership that is in effect
immediately prior to the Effective Time (the “Partnership Agreement”) to
reflect, among other things, the transactions contemplated hereby and to include
provisions summarized on Exhibit B hereto relating to the rights and obligations
of the Special Limited Partnership Units, which provisions cannot be waived,
modified or amended without the consent of the holders of a majority of the
Special Limited Partnership Units.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Provided that One Winthrop has complied
with the obligations set forth in Section 5.01(d), then immediately prior to the
Effective Time, One Winthrop shall cause the Partnership to satisfy, or
otherwise set aside reserves to satisfy, all of its Liabilities and thereafter
shall distribute to the holders of Limited Partnership Units all of its Excess
Cash in accordance with Section 4.1 under the Partnership Agreement.

 

1.07                           Dissenting Units.

 

(a)                                  Notwithstanding any provision of this
Agreement to the contrary, holders of Limited Partnership Units which are
entitled to dissenter’s rights in connection with the Merger under the Act
(collectively, “Dissenting Units”) shall not be converted into or represent the
right to receive the Merger Consideration.  Such holders shall be entitled to
receive in cash payment of the fair value of such Dissenting Units held by them
in accordance with and as provided by the provisions of the Act, except that all
Dissenting Units held by holders who shall have failed to perfect or who
effectively shall have withdrawn or lost their rights to the payment of fair
value for such units under the Act shall thereupon be deemed to have been
converted into and to have become exchangeable for, as of the Effective Time,
the right to receive the Merger Consideration described in Section 1.05(b)(i),
without any interest thereon.

 

(b)                                 All parties hereto shall give the RESI II
Fund and the ERG Affiliate (i) prompt notice of any demand for payment of fair
value received by such party, the withdrawals of any such demand, and any other
instrument served pursuant to the Act and received and (ii) the opportunity to
participate in all negotiations and proceedings with respect to demands for
payment of fair value under the Act.  No party to this Agreement shall, except
with the prior written consent of the RESI II Fund, which shall not be
unreasonably withheld, make any payment with respect to any demands for payment
of fair value or offer to settle or settle any such demands; provided, however,
that if the RESI II Fund withholds consent to a recommendation from the General
Partner or the Partnership for payment or settlement of any such demand, then
the RESI II Fund shall provide a written undertaking to indemnify and hold
harmless the Partnership and the General Partner from any and all amounts,
including, but not limited to, attorneys’ fees, which may be awarded to the
holders of such Dissenting Units in respect of such Dissenting Units, to the
extent that the amount of such award is in excess of the amount which the
General Partner or Partnership had proposed to pay or offer to pay to the holder
of such Dissenting Units.

 

1.08                           Payment of Merger Consideration.

 

(a)                                  Prior to the Effective Time, the parties
will designate a bank, trust company or other entity reasonably satisfactory to
the RESI II Fund to act as disbursing agent for purposes of making the cash
payments provided by this Agreement to holders of Limited Partnership Units.  At
or prior to the Effective Time, the RESI II Fund or Merger Sub will deposit, or
cause to be deposited, with the disbursing agent immediately available funds in
an aggregate amount necessary to pay the Merger Consideration as to which all
holders of Limited Partnership Units (other

 

5

--------------------------------------------------------------------------------


 

than the RESI II Fund and its Affiliates and the holders of Dissenting Units)
are entitled to be paid.  The disbursing agent will, in accordance with its
instructions which shall be consistent with the terms set forth herein, deliver
to Eligible Limited Partners the Merger Consideration according to the procedure
summarized below.

 

(b)                                 Promptly after the Effective Time, the
disbursing agent shall mail to each holder of Limited Partnership Units a notice
and form of letter of transmittal and instructions to advise each Eligible
Limited Partner of the effectiveness of the Merger and the procedures for
obtaining the Merger Consideration, which letter of transmittal may include a
release of all claims that such holder may have against the Partnership, the
RESI II Fund (and its Affiliates) and One Winthrop (and its Affiliates) arising
in connection with the Partnership.  Upon the surrender to the General Partner
of such letter of transmittal, duly completed and validly executed in accordance
with the instructions thereto, and such other documents as may be required
pursuant to such instructions, such holder shall receive the Merger
Consideration, without any interest thereon; and the Limited Partnership Units,
to the extent certificated, shall be cancelled.  Each of the parties hereto (as
may be appropriate under the circumstances), and the disbursing agent shall be
entitled to deduct and withhold from the consideration otherwise payable
pursuant to this Agreement such amounts as it is required to deduct and withhold
with respect to the making of such payment under the Code (including, without
limitation under Code Section 1445 or Code Section 3406), or any provision of
state, local or foreign tax law.  To the extent that amounts are so withheld,
such withheld amounts shall be treated for all purposes of this Agreement as
having been paid to such person in respect of which such deduction and
withholding was made.  If any Merger Consideration is to be paid to a Person
other than the Person in whose name a Limited Partnership Unit is registered
with the Partnership, it shall be a condition to such payment that the Person
requesting such payment shall pay to the Partnership any transfer or other taxes
required by reason of the payment of such Merger Consideration to a Person other
than that of the registered holder of such Limited Partnership Unit, or such
Person shall establish to the satisfaction of the General Partner that such tax
has been paid or is not applicable.  Notwithstanding the foregoing, no party
hereto shall be liable to a holder of units for any Merger Consideration
delivered to a public official pursuant to applicable abandoned property,
escheat or similar laws.

 

(c)                                  The RESI II Fund will cause the disbursing
agent to promptly deliver the Merger Consideration to each Eligible Limited
Partner upon receipt from such Eligible Limited Partner of the appropriately
completed transmittal form.  Until a transmittal form is properly delivered, an
Eligible Limited Partner will not be entitled to payment of any Merger
Consideration.  All costs and expenses of the disbursing agent will be paid by
the Partnership prior to the Merger.

 

(d)                                 At and after the Effective Time, there shall
be no transfers on the partnership books of the Partnership of the units which
were outstanding immediately prior to the Effective Time (other than units held
by the RESI II Fund or its Affiliates).

 

6

--------------------------------------------------------------------------------


 

(e)                                  The provisions of this Section 1.08 shall
also apply to Dissenting Units that lose their status as such.

 

(f)                                    Seven months after the Effective Time,
upon request by the ERG Affiliate, the disbursing agent will return to the RESI
II Fund (or its designee) all Merger Consideration in its possession relating to
the transactions described in this Agreement and the disbursing agent’s duties
will then terminate.  Eligible Limited Partners may thereafter deliver their
transmittal forms to the Partnership, in accordance with the procedures above,
and receive their Merger Consideration; provided, that, such funds shall be
required to be set aside for the payment of Merger Consideration only for a
period of two (2) years after the Effective Time, at which time the RESI II Fund
(or its designee) may take possession of such funds (and such funds shall cease
to be Merger Consideration hereunder), subject to applicable abandoned property,
escheat or other similar laws.  From and after the Effective Time of the Merger,
holders of Limited Partnership Units immediately prior to the Effective Time
will not have any rights as limited partners in the Partnership.

 

ARTICLE II

 

THE SURVIVING ENTITY

 

2.01                           Certificate of Limited Partnership.  At the
Effective Time, the Certificate of Limited Partnership of the Partnership, as in
effect immediately prior to the Effective Time, shall continue to be the
Certificate of Limited Partnership of the Surviving Entity and the Partnership
Agreement, as in effect immediately prior to the Effective Time, shall be the
Limited Partnership Agreement of the Surviving Entity (as amended and restated
as contemplated by Section 1.06(b)).

 

2.02                           Purposes of Surviving Entity.  As of the
Effective Time, the purposes of the Surviving Entity shall be as stated in the
Partnership Agreement.

 

2.03                           General Partner.  At and after the Effective
Time, the ERG Affiliate shall be the sole general partner of the Surviving
Entity, subject to the terms of the Partnership Agreement as amended and
restated as contemplated by Section 1.06(b).

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE RESI II FUND

 

The RESI II Fund hereby represents and warrants to the Partnership and One
Winthrop as follows:

 

3.01                           Organization.

 

(a)                                  The RESI II Fund is a limited liability
company duly organized, validly existing and in good standing under the laws of
the Commonwealth of Massachusetts.  As of the Effective Time, Equity Resources
Fund XXII LLC, Equity Resource

 

7

--------------------------------------------------------------------------------


 

Arlington Fund Limited Partnership, Equity Resource Brattle Fund Limited
Partnership and Equity Resource General Fund Limited Partnership will be the
only members of the RESI II Fund.

 

(b)                                 Merger Sub is a limited partnership, duly
organized, validly existing and in good standing under the laws of the State of
Maryland.  From the date of its formation to the Closing Date, Merger Sub will
not engage in any material activities other than in connection with, or as
contemplated by, this Agreement.  Merger Sub has been or will be formed solely
for the purpose of effectuating the Merger.  As of the Effective Time, the RESI
II Fund and the ERG Affiliate will be the only partners of Merger Sub.

 

3.02                           Authority; No Violation.

 

(a)                                  The RESI II Fund has all requisite power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  Merger Sub has all requisite power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly approved by the requisite partners of the RESI II Fund and Merger Sub. 
No other proceedings on the part of the RESI II Fund or Merger Sub are necessary
to consummate the transactions contemplated by this Agreement.  This Agreement
has been duly and validly executed and delivered by the RESI II Fund and Merger
Sub and (assuming due authorization, execution and delivery by the Partnership,
One Winthrop and Linnaeus-Hawthorne) constitutes the valid and binding
obligation of the RESI II Fund and Merger Sub, enforceable against the RESI II
Fund and Merger Sub in accordance with its terms, except that enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting enforcement of creditors’ rights generally and except
that enforcement hereof may be subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law) and the availability of equitable remedies.

 

(b)                                 Neither the execution and delivery by the
RESI II Fund and Merger Sub of this Agreement, nor the consummation by the RESI
II Fund and Merger Sub of the transactions contemplated hereby, nor compliance
by the RESI II Fund and Merger Sub with any of the terms or provisions hereof,
will, assuming that the consents and approvals referred to in Section 3.03
hereof are duly obtained, (i) violate any statute, code, ordinance, rule,
regulation, judgment, order, writ, decree or injunction applicable to the RESI
II Fund or Merger Sub or any of their respective properties or assets, or, (ii)
violate, conflict with, result in a breach of any provisions of, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of, accelerate the
performance required by, or result in a right of termination or acceleration or
the creation of any lien, security interest, charge or other encumbrance upon
any of the properties or assets of the RESI II Fund or Merger Sub under, any of
the terms, conditions or provisions of (x) the certificate of

 

8

--------------------------------------------------------------------------------


 

limited partnership, partnership agreement or other equivalent documents of the
RESI II Fund or Merger Sub, or (y) except as would not have a material adverse
effect on RESI II Fund or Merger Sub, their assets or their business, any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the RESI II Fund or Merger Sub is a party
thereto, or by which the RESI II Fund or Merger Sub or any of their respective
properties or assets may be bound or affected.

 

3.03                           Consents and Approvals.  Except for consents,
waivers or approvals of, notices to or filings or registrations with the SDAT
under the Act, no consents, waivers or approvals of, notices to or filings with
any public body or authority are necessary, and no consents or approvals of any
third parties are necessary, in connection with (i) the execution and delivery
by the RESI II Fund and Merger Sub of this Agreement, or (ii) the consummation
by the RESI II Fund and Merger Sub of the transactions contemplated by this
Agreement, including the Merger.

 

3.04                           Legal Proceedings.  There is no suit, action or
proceeding pending or, to the knowledge of the RESI II Fund, threatened, against
the RESI II Fund or Merger Sub or any other Affiliate of the RESI II Fund or
challenging the validity or propriety of the transactions contemplated by this
Agreement, as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, would, individually or in the
aggregate, materially adversely affect the RESI II Fund’s or Merger Sub’s
ability to perform its obligations under this Agreement.

 

3.05                           Broker’s Fees.  Neither the RESI II Fund, Merger
Sub nor any of their respective partners, officers, directors, employees or
agents has employed any broker, finder or financial advisor or incurred any
liability for any fees or commissions in connection with any of the transactions
contemplated by this Agreement.

 

3.06                           Financing.  The RESI II Fund has available to it
sources of capital and financing sufficient to fulfill its obligations under
this Agreement and to consummate all of the transactions contemplated hereby.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP,

ONE WINTHROP, AND LINNAEUS-HAWTHORNE

 

Each of One Winthrop and Linnaeus-Hawthorne, jointly and severally, and the
Partnership (as to itself only), hereby represent and warrant to the RESI II
Fund as follows:

 

4.01                           Organization.

 

(a)                                  One Winthrop is a corporation duly
organized, validly existing and in good standing under the laws of The
Commonwealth of Massachusetts.  The Partnership is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Maryland.  Linnaeus-Hawthorne is a limited

 

9

--------------------------------------------------------------------------------


 

partnership duly organized and validly existing under the laws of
Massachusetts.  One Winthrop is the sole managing General Partner, and
Linnaeus-Hawthorne is the sole non-managing General Partner, of the Partnership.

 

(b)                                 Each of the Partnership, and to the
knowledge of One Winthrop, each Local Limited Partnership (as defined below),
has all requisite power and authority to own, lease or operate all of its
properties and assets and to carry on its business as it is now being
conducted.  The Partnership is duly licensed or qualified to do business in each
jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned, leased or operated by
it makes such licensing or qualification necessary, except where such failure to
be licensed or qualified does not have a material adverse effect on the
Partnership or its assets or business (including its interests in the Local
Limited Partnerships.)

 

(c)                                  Schedule 4.01(c) sets forth a complete and
accurate list of (i) all Persons in which the Partnership owns, or has the right
to acquire, an interest, whether directly or indirectly, setting forth the names
(and jurisdictions of formation) of such Persons, a description of the ownership
interest thereof, and, to the knowledge of One Winthrop, the real properties
held by each such Persons (the Persons so identified on Schedule 4.01(c), each,
a “Local Limited Partnership” and, collectively, the “Local Limited
Partnerships”) and (ii) to the knowledge of One Winthrop, the general partner(s)
of each such Local Limited Partnership and the interest held by such general
partner(s).  Except as set forth on Schedule 4.01(c), the Partnership does not
own any interest in, whether directly or indirectly, or in the form of equity or
otherwise, any other Person.  The Partnership holds its interests in each of the
Local Limited Partnership, free and clear of any and all liens, encumbrances and
other restrictions.  To the knowledge of One Winthrop, the Limited Partnership
Units were duly authorized, validly issued, fully paid and non-assessable, and
free and clear of liens and encumbrances of any nature at the time of original
issuance of such units.

 

4.02                           Partnership Interests; Capitalization. 
Schedule 4.02 attached hereto sets forth a list of all holders of General
Partnership Units and a list of the holders of record of Limited Partnership
Units on and as of October 1, 2004 (collectively, the “Partners”), in each case
indicating the type of Partner, the percentage partnership interest in, and
number of units of the Partnership held by such holder.  The persons listed as
Partners are the only partners of the Partnership as of the date hereof.  A true
and complete copy of the Partnership Agreement has been provided to the RESI II
Fund.  Except as set forth in Schedule 4.02 attached hereto, to the knowledge of
One Winthrop, no other Person, other than the Partners, has of record,
beneficially or otherwise, any ownership interest, or right to acquire any
ownership interest, whether directly or indirectly, in the Partnership.  Except
as described in Schedule 4.02 attached hereto, the Partnership does not have and
is not bound by any outstanding subscriptions, options, warrants, calls,
commitments or agreements of any character calling for the Partnership to issue,
deliver or sell, or cause to be issued, delivered or sold any partnership
interest in the Partnership or any securities convertible into, exchangeable for
or representing the right to subscribe for, purchase or otherwise receive any
partnership interest in the Partnership or obligating the Partnership to grant,
extend or enter into any such

 

10

--------------------------------------------------------------------------------


 

subscriptions, options, warrants, calls, commitments or agreements.  There are
no outstanding contractual obligations of the Partnership to repurchase, redeem
or otherwise acquire any partnership interest of the Partnership.

 

4.03                           Authority; No Violation.

 

(a)                                  Each of the Partnership, One Winthrop, and
Linnaeus-Hawthorne has all requisite power and authority to enter into this
Agreement and to perform its obligations hereunder and, subject to obtaining
Limited Partner Consent, to consummate the transactions contemplated hereby. 
The execution and delivery of this Agreement by the Partnership, One Winthrop,
and Linnaeus-Hawthorne, the performance by each of them of their respective
obligations hereunder, and the consummation by each of them of the transactions
contemplated hereby have been duly and validly authorized by One Winthrop,
and/or Linnaeus-Hawthorne, as the case may be, and no other action on the part
of the Partnership, One Winthrop or Linnaeus-Hawthorne is necessary to authorize
this Agreement or to consummate the transactions contemplated hereby (other
than, with respect to the Merger, obtaining Limited Partner Consent).  Each of
the Partnership, One Winthrop, and Linnaeus-Hawthorne has approved this
Agreement and the transactions contemplated hereby.  This Agreement has been
duly and validly executed and delivered by each of the Partnership, One
Winthrop, and Linnaeus-Hawthorne, and (assuming due authorization, execution and
delivery by the RESI II Fund and Merger Sub) this Agreement constitutes the
valid and binding obligations of each such person, enforceable against such
person in accordance with its terms, except that enforcement hereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting enforcement of creditors’ rights generally and except that
enforcement hereof may be subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law) and the
availability of equitable remedies.

 

(b)                                 Neither the execution and delivery of this
Agreement by the Partnership, One Winthrop, or Linnaeus-Hawthorne, nor the
consummation by any of them of the transactions contemplated hereby, nor
compliance by any of them with any of the terms or provisions hereof, will,
assuming that the consents and approvals referred to in Section 4.04 are duly
obtained, (i) violate any statute, code, ordinance, rule, regulation, license,
judgment, order, writ, decree or injunction applicable to any of them or any of
their respective properties or assets, or (ii) violate, conflict with, result in
a breach of any provisions of, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of, accelerate the performance required by, or result in a right
of termination or acceleration or the creation of any lien, security interest,
charge or other encumbrance upon any of the properties or assets of any of them
under, any of the terms, conditions or provisions of (x) the Partnership
Agreement, certificate of partnership or other charter document of like nature
of each of them, or (y) except as would not have a material adverse effect on
any of them, their assets or their business, any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement, or other

 

11

--------------------------------------------------------------------------------


 

instrument or obligation to which any of them is a party thereto, or by which
they or any of their respective properties or assets (including the Local
Limited Partnerships) may be bound or affected.

 

4.04                           Consents and Approvals.  Except for consents,
waivers or approvals of, notices to or filings or registrations with the SDAT
under the Act, no consents, waivers or approvals of, notices to or filings with
any public body or authority are necessary, and no consents or approvals of any
third parties (which term does not include the Partners) are necessary, in
connection with (i) the execution and delivery by the parties (other than the
RESI II Fund or the ERG Affiliate) of this Agreement or (ii) the consummation by
the parties (other than the RESI II Fund or the ERG Affiliate) of the
transactions contemplated by this Agreement, including the Merger.  The
affirmative vote of holders of a majority of the Limited Partnership Units and
of holders of 100% of the General Partnership Units are the only votes of the
holders of any class or series of partnership interests of the Partnership
necessary under the terms of the Partnership Agreement and the Act to approve
this Agreement and the transactions contemplated hereby.

 

4.05                           Broker’s Fees.  None of the Partnership, One
Winthrop, or Linnaeus-Hawthorne, nor any Affiliates of any of them, or their
partners, officers, employees or agents, has employed any broker, finder or
financial advisor or incurred any liability for any fees or commissions in
connection with any of the transactions contemplated by this Agreement.

 

4.06                           Legal Proceedings.  There is no suit, action or
proceeding pending or, to the knowledge of One Winthrop, threatened, against the
Partnership, One Winthrop, Linnaeus-Hawthorne, or any of the Local Limited
Partnerships, or challenging the validity or propriety of the transactions
contemplated by this Agreement, as to which there is a reasonable probability of
an adverse determination and which, if adversely determined, would materially
adversely affect any such Person’s ability to perform its obligations under this
Agreement.

 

4.07                           Ownership of Real Property and Assets.  The
Partnership has good and marketable title to all of its assets and properties,
whether real or personal, tangible or intangible.  Schedule 4.07 hereto sets
forth, to the knowledge of One Winthrop, a complete and accurate description of
all real property owned by the Local Limited Partnerships (the “Real Property”),
all of which will be owned by such Local Limited Partnerships at and as of the
Closing.  None of One Winthrop, the Partnership or Linnaeus-Hawthorne has
received any notice that either the whole or any portion of the Real Property is
to be condemned, requisitioned or otherwise taken by public authority.  To the
knowledge of One Winthrop, except as set forth on Schedule 4.07, each Local
Limited Partnership holds good and clear record and marketable fee simple title
to the Real Property identified as being owned by such Local Limited Partnership
as set forth on Schedule 4.07, free and clear of liens, encumbrances and other
restrictions.  To the knowledge of One Winthrop, none of the Local Limited
Partnerships has made a general assignment for the benefit of creditors, had an
attachment, execution or other judicial seizure of any property interest which
remains in effect, become generally unable to meet its financial obligations as
they mature, nor admitted in writing its inability to pay its debts as they
mature.

 

12

--------------------------------------------------------------------------------


 

4.08                           Wedgewood Creek Apartments.  The parcel of real
property owned by Wedgewood Creek Limited Partnership has been sold, the
Partnership has received a distribution from Wedgewood Creek Limited Partnership
of the sale proceeds allocable to the Partnership from such sale, and the
Partnership has distributed such amounts to its Partners in accordance with the
terms of the Partnership Agreement.

 

4.09                           Hazardous Substances.  To the knowledge of One
Winthrop, and except as otherwise disclosed to One Winthrop or the Partnership
in written reports from the Local Limited Partnerships to their limited
partners, copies of which have been provided to the RESI II Fund, (a) no
Hazardous Materials (as hereinafter defined) have been used, generated, stored
at, in or under or disposed of at or from the Real Property except in accordance
with Environmental Laws (as hereinafter defined), (b) no Hazardous Materials are
present at, in or under the Real Property at levels or in quantities in
violation of, or that would require investigation or cleanup under, any
Environmental Law, (c) none of the Partnership, One Winthrop, Linnaeus-Hawthorne
or the LLP General Partner or any Affiliate of any of the foregoing has received
any notice of any violation of Environmental Laws or the presence or release of
Hazardous Materials on or from the Real Property, and (d) there are no
underground storage tanks located on the Real Property.  As used herein, the
term (i)  “Hazardous Materials” shall mean and include, but shall not be limited
to, any petroleum product and all hazardous or toxic substances, wastes or
substances, any substances which because of their quantities, concentration,
chemical or active flammable, explosive, infectious or other characteristics,
constitute or may reasonably be expected to constitute or contribute to, a
danger or hazard to public health, safety or welfare or to the environment,
including, without limitation, any hazardous or toxic waste or substances which
are included under or regulated by (whether now existing or hereafter enacted or
promulgated, as they may be amended from time to time), the Environmental Laws,
and (ii)  “Environmental Laws” shall mean and include the Resource Conservation
and Recovery Act, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, the Superfund Amendments and Reauthorization
Act of 1986, the Federal Water Pollution Control Act, the Solid Waste Disposal
Act, as amended, the Federal Clean Water Act, the Federal Clean Air Act, the
Toxic Substances Control Act, and any state or local statute, regulation,
ordinance, order or decree relating to health, safety or the environment.

 

4.10                           SEC Documents.  Each of the filings made by the
Partnership with the Securities and Exchange Commission pursuant to and under
the Exchange Act (collectively, the “SEC Documents”), as of their respective
filing dates, complied in all material respects with the requirements of the
Exchange Act or the Securities Act, as applicable, and none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading, as of their respective filing dates, except to the extent such
statements have been modified or superseded by later SEC Documents filed by the
Partnership.  The consolidated financial statements contained in the
Partnership’s Quarterly Report on Form 10-QSB for the period ended March 31,
2004 (the “March 10-QSB”) are true and correct in all material respects, and
have been prepared in accordance with GAAP consistently applied.  The balance
sheet set forth in the March 10-QSB fairly and accurately presents the financial
condition of the Partnership as

 

13

--------------------------------------------------------------------------------


 

of the date thereof, and the statements of income, partners’ equity and cash
flows set forth in the March 10-QSB fairly and accurately present the results of
operations of the Partnership for the periods covered thereby.

 

4.11                           Tax Status.  None of the Partnership or any of
the Local Limited Partnerships is, nor has any of them ever been, a “publicly
traded partnership” within the meaning of Section 7704 of the Code.

 

ARTICLE V

 

COVENANTS OF THE PARTIES

 

5.01                           Conduct of the Partnership and the General
Partner.  During the period from the date of this Agreement to the earlier of
the Effective Time or the date of termination of this Agreement, and except as
may be required or specifically permitted pursuant to this Agreement, the
Partnership shall (and One Winthrop shall cause the Partnership to):

 

(a)                                  conduct its business only in the ordinary
and usual course of business consistent with past practices, which shall include
without limitation (i) refraining from any of the activities described in
Section 5.01(b) below and (ii) not entering into any transactions except in the
ordinary and usual course of business consistent with past practices, and (iii)
complying with the following covenants:

 

(A)                              maintaining its partnership existence and good
standing;

 

(B)                                using all reasonable efforts to maintain in
full force and effect insurance generally comparable in amount and in scope of
coverage to that now maintained by it; and

 

(C)                                complying with and performing in all material
respects its obligations and duties (y) under contracts, leases and documents
relating to or affecting its assets, properties and business and (z) imposed
upon it by all federal, state and local laws and all rules, regulations and
orders imposed by federal, state or local governmental authorities, judicial
orders, judgments, decrees and similar determinations;

 

(b)                                 except as expressly permitted by
Section 5.02 hereof, not, without the prior written consent of the RESI II Fund:

 

(i)                                     engage or participate in any material
transaction or incur or sustain any material obligation or liability except in
the ordinary, regular and usual course of its business consistent with past
practices; or

 

(ii)                                  sell, lease, transfer, assign, encumber or
otherwise dispose of or enter into any material contract, agreement or
understanding to lease, transfer, assign, encumber or dispose of, any of the
Real Property.

 

14

--------------------------------------------------------------------------------


 

(c)                                  promptly notify the RESI II Fund of any
emergency or other material change in the operations of the Partnership’s assets
or properties (including the properties held by the Local Limited Partnerships)
and of any governmental complaints, investigations or hearings (or written
communications indicating that the same may be contemplated);

 

(d)                                 not make any distribution of proceeds
received from a Local Limited Partnership relating to a Capital Event or any
other distributions of cash or proceeds, except as required by Section 4.1 of
the Partnership Agreement prior to the Effective Time;

 

(e)                                  not propose, adopt or approve any
amendments to the Partnership’s Certificate of Limited Partnership or the
Partnership Agreement or other organizational documents of the Local Limited
Partnerships except to the extent that such amendment would not have an adverse
effect on the value or operation of the Partnership from and after the Effective
Time, and not to enter into any new agreement, document or arrangements or amend
or modify any existing agreement, document or arrangement that would prohibit or
restrict the performance of the transactions contemplated by this Agreement;

 

(f)                                    not admit any new partner except in
connection with transfers of Limited Partnership Units outstanding as of the
date of this Agreement nor issue any new partnership units (whether Limited
Partnership Units or General Partnership Units);

 

(g)                                 not grant, confer or award any options,
warrants, conversion rights or other rights not existing on the date hereof to
acquire any partnership interest; and

 

(h)                                 not purchase, redeem or otherwise acquire
any partnership interest.

 

Notwithstanding the foregoing, One Winthrop shall be permitted to cause the
Partnership to take any of the actions described in subclauses (b), (e), (f),
(g) or (h) of this Section 5.01 if One Winthrop determines in good faith, after
consultation with and receipt of advice from outside counsel, that it is
necessary to do so in order to comply with its fiduciary duties to partners
under applicable law; provided, that, prior to taking any such actions, One
Winthrop shall notify and consult with the RESI II Fund; provided, however, that
if the RESI II Fund objects to the taking of any such actions and One Winthrop
causes the Partnership to take any of such actions notwithstanding such
objection, the RESI II Fund shall be entitled to terminate this Agreement by
delivering written notice thereof to the General Partner and the Partnership.

 

5.02                           No Solicitation.

 

(a)                                  During the period from the date of this
Agreement to the earlier of the Effective Time or the date of termination of
this Agreement, none of the Partnership, One Winthrop, or Linnaeus-Hawthorne,
nor any Affiliates of any of the foregoing,

 

15

--------------------------------------------------------------------------------


 

shall negotiate for, solicit, initiate, encourage or enter into any agreement,
arrangement or proposal with respect to, nor market or advertise, the sale or
transfer of any partnership interest in the Partnership or all or any portion of
the assets or properties of the Partnership (including the assets and properties
of the Local Limited Partnerships), or any merger or other business combination
of the Partnership (or any of the Local Limited Partnerships), or any other
similar transaction, to or with any entity other than the RESI II Fund (and/or
its Affiliates)  (any of the foregoing, an “Acquisition Proposal”), or agree to
or recommend any Acquisition Proposal.  Notwithstanding the foregoing or
anything else contained in this Agreement, so long as the Partnership, One
Winthrop, and Linnaeus-Hawthorne have not breached the obligation set forth in
this Section 5.02, nothing contained in this Agreement shall prevent the
Partnership or One Winthrop from (i) participation in ordinary course investor
relations discussions not relating to an Acquisition Proposal or (ii) entering
into discussions or negotiations with any person or entity in connection with an
unsolicited bonafide written Acquisition Proposal if and only to the extent
that:

 

(i)                                     One Winthrop determines in good faith,
that such Acquisition Proposal is reasonably capable of being completed on the
terms proposed and would, if consummated, result in a transaction more favorable
than the transactions contemplated by this Agreement (any such more favorable
Acquisition Proposal, a “Superior Transaction”) and One Winthrop determines in
good faith and after consultation with outside legal counsel that such action is
necessary in order to comply with its fiduciary duties to partners under
applicable law,

 

(ii)                                  prior to entering into discussions or
negotiations with such person or entity, the Partnership or One Winthrop
receives from such person or entity an executed confidentiality agreement on
terms customary for such a situation, and

 

(iii)                               prior to recommending a Superior
Transaction, One Winthrop provides the RESI II Fund at least four (4) business
days prior notice of its proposal to do so, during which time the RESI II Fund
may make, and in such event the Partnership and One Winthrop shall consider, a
counterproposal to such Superior Transaction, and One Winthrop shall itself, and
on behalf of the Partnership, cause the appropriate financial and legal advisors
to negotiate in good faith with the RESI II Fund with respect to the terms and
conditions of such counterproposal.  In the event that such counterproposal by
the RESI II Fund, if consummated, would result in a transaction more favorable
than a Superior Transaction, then One Winthrop, as the general partner and on
behalf of the Partnership, shall automatically be obligated promptly to accept
and recommended such counterproposal from the RESI II Fund, and the parties
hereto shall continue their efforts to consummate such transaction on the terms
and conditions set forth herein.

 

16

--------------------------------------------------------------------------------


 

(b)                                 One Winthrop shall notify the RESI II Fund
promptly after receipt by the Partnership (or its advisors) of any Acquisition
Proposal (or information related thereto), or request for access to the
properties, books or records of the Partnership by any person or entity that is
considering making, or has made, an Acquisition Proposal.  Such notice shall be
made orally and in writing and shall indicate in reasonable detail the identity
of the offeror and the terms and conditions of such proposal, inquiry or
contact.  One Winthrop shall continue to keep the RESI II Fund informed, on a
current basis, of the status of any such discussions or negotiations and the
terms being discussed or negotiated.

 

(c)                                  One Winthrop shall, and shall cause its
representatives and agents to, immediately cease any and all existing
activities, discussions or negotiations with any parties conducted heretofore of
the nature described in this Section 5.02(a).  It is agreed that any violation
of the restrictions set forth in this Section 5.02 by any representative or
Affiliates of the Partnership, One Winthrop, or Linnaeus-Hawthorne, whether or
not such person is purporting to act on behalf of the Partnership or otherwise,
shall be deemed to be a breach of this Section 5.02 by One Winthrop and the
Partnership.

 

5.03                           Limited Partner Consent.  In consultation with
the RESI II Fund and Merger Sub, One Winthrop will cause the Partnership to, as
promptly as practicable after the date hereof, take all steps necessary to seek,
and use its reasonable efforts to obtain, the consent of holders of Limited
Partnership Units (the “Limited Partners”) holding at least a majority of the
Limited Partnership Units, in accordance with the Act, to the Merger, the terms
and provisions of this Agreement, and the transactions contemplated hereby (the
“Limited Partner Consent”).  The RESI II Fund and One Winthrop shall cooperate
with each other in the preparation of all documents to be delivered to the
Limited Partners in connection with seeking and obtaining the Limited Partner
Consent.  Each of the RESI II Fund, One Winthrop, and Linnaeus-Hawthorne shall
vote, and shall cause its Affiliates to vote, all Limited Partnership Units and
General Partnership Units held by each of them and their Affiliates in favor of
this Agreement and the Merger.

 

5.04                           Consents.  Each of the Partnership, One Winthrop,
Linnaeus-Hawthorne, Merger Sub and the RESI II Fund will cooperate with one
another and use all reasonable efforts to, as promptly as practicable, prepare
all documentation, to effect all filings and to obtain all permits, consents,
approvals and authorizations of governmental agencies and authorities and
nongovernmental third parties which are necessary or appropriate to consummate
the transactions contemplated by this Agreement, including without limitation,
the consent of any mortgage lender to the Partnership (such nongovernmental
third party approvals hereinafter referred to as, “Third Party Consents”).

 

5.05                           Proxy Solicitor.  At the request of the RESI II
Fund, at any time prior to the Closing, the Partnership shall retain a proxy
solicitor (or other similar service) chosen by the RESI II Fund at RESI II
Fund’s sole discretion in order to obtain the consents and approvals required to
be obtained in order to consummate the transactions contemplated by this
Agreement.  The parties hereto shall coordinate all efforts in connection with
the activities of

 

17

--------------------------------------------------------------------------------


 

any such proxy solicitor.  The RESI II Fund shall be responsible for the fees
and expenses of any such proxy solicitor.

 

5.06                           Section 754 Elections.  At the direction of the
RESI II Fund, (i) unless such an election is already in effect, the parties
shall cooperate to cause the Partnership to make an election under Section 754
of the Code for the taxable year of the Partnership that includes the Closing
Date, and (ii) the parties shall cooperate to cause the Partnership to make an
election under Section 754 of the Code for any taxable year of the Partnership
ending after the Closing Date.  At the direction of RESI II Fund, (i) unless
such an election is already in effect, the parties and their Affiliates shall
use commercially reasonable efforts to cause each Local Limited Partnership to
make an election under Section 754 of the Code for the taxable year of the Local
Limited Partnership that includes the Closing Date, and (ii) the parties and
their Affiliates shall use commercially reasonable efforts to cause each Local
Limited Partnership to make an election under Section 754 of the Code for any
taxable year of the Local Limited Partnership ending after the Closing Date. 
Except as directed by the RESI II Fund, no election under Section 754 of the
Code will be made by or on behalf of the Partnership on or after the date
hereof.  The Partnership shall not revoke any election made under Section 754 of
the Code in accordance with this Section 5.06.  Except as directed by the RESI
II Fund, the parties and their Affiliates shall use commercially reasonable
efforts to ensure that no election under Section 754 of the Code will be made by
or on behalf of any Local Limited Partnership on or after the date hereof.  The
parties and their Affiliates shall use commercially reasonable efforts to ensure
that no Local Partnership shall revoke any election made under Section 754 of
the Code in accordance with this Section 5.06.

 

5.07                           Further Assurances.  Subject to the terms and
conditions herein provided, each of the parties hereto agrees to use all
reasonable efforts to, as promptly as practicable, take, or cause to be taken,
all action and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
the transactions contemplated by this Agreement.  In case at any time after the
Effective Time any further action is necessary or desirable to carry out the
purposes of this Agreement, the parties hereto shall use reasonable efforts to
take all such necessary action.

 

ARTICLE VI

 

CLOSING CONDITIONS

 

6.01                           Conditions to Each Party’s Obligations.  The
respective obligations of each party under this Agreement shall be subject to
the fulfillment at or prior to the Effective Time of the following conditions,
none of which may be waived:

 

(a)                                  Governmental Consents.  All authorizations,
consents, orders or approvals of, declarations or filings with or notices to,
and all expirations of waiting periods imposed by, any governmental or
regulatory authority or agency, which are necessary for the consummation of the
Merger, shall have been filed, occurred or been obtained (all such
authorizations, orders, declarations, approvals, filings, notices and consents
and the lapse of all such waiting periods being referred to as the “Requisite

 

18

--------------------------------------------------------------------------------


 

Regulatory Approvals”), and all such Requisite Regulatory Approvals shall be in
full force and effect.

 

(b)                                 No Injunctions or Restraints.  No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal restraint or prohibition
preventing the consummation of the Merger or the other transactions contemplated
by this Agreement shall be in effect.

 

(c)                                  Limited Partner Consent.  Limited Partner
Consent shall have been obtained.

 

6.02                           Conditions to the Obligations of the RESI II
Fund.  The obligations of the RESI II Fund under this Agreement shall be further
subject to the satisfaction (or waiver by the RESI II Fund), at or prior to the
Effective Time, of the following conditions:

 

(a)                                  No Change.  The business, assets or
properties of the Partnership (including the business, assets and properties of
the Local Limited Partnerships) shall not have been, and shall not be threatened
to be, adversely affected in any way as a result of fire, explosion, earthquake,
disaster, labor trouble or dispute, change in business organization, any action
by the United States or any other governmental authority, flood, drought,
embargo, riot, civil disturbance, uprising, activity of armed forces or act of
God or public enemy.  There shall not have occurred any material adverse change
in the condition, operations, business, prospects or assets of the Partnership
(including the business, assets and properties of the Local Limited
Partnerships) or imposition of any laws, rules or regulations which would
materially adversely affect the condition (financial or otherwise), operations,
business, prospects or assets of the Partnership (including the business, assets
and properties of the Local Limited Partnerships).

 

(b)                                 Representations and Warranties; Performance
of Obligations.  The obligations of the Partnership, One Winthrop, and
Linnaeus-Hawthorne required to be performed by each of them at or prior to the
Closing pursuant to the terms of this Agreement shall have been duly performed
and complied with in all material respects, and the representations and
warranties of the Partnership, One Winthrop, and Linnaeus-Hawthorne contained in
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and as of the Effective Time as though made at and as of the
Effective Time (except as otherwise specifically contemplated by this Agreement,
except as to any representation or warranty which specifically relates to an
earlier date).

 

(c)                                  Certificates.  Each of One Winthrop, on
behalf of itself and as the General Partner of the Partnership, and
Linnaeus-Hawthorne shall deliver a certificate, executed by an officer or other
authorized person, to the effect that the conditions set forth in this
Section 6.02 have been fulfilled, and the representations and warranties set
forth herein, are true and correct on and as of the Closing Date.

 

19

--------------------------------------------------------------------------------


 

(d)                                 Third-Party Consents.  All Third Party
Consents shall have been received, obtained or made and shall be in full force
and effect.

 

(e)                                  Securities Law Compliance.  The RESI II
Fund shall be satisfied that the Merger and the payment of the Merger
Consideration shall be conducted in material compliance with all applicable
federal and state securities laws.

 

(f)                                    Real Property Assets.  All of the Local
Limited Partnerships shall continue to own all of the Real Property on and as of
the Closing Date, no agreements or other arrangements for the sale or transfer
of such Real Property, that have not otherwise been consented to by the RESI II
Fund, shall be in effect on and as of the Closing Date, and there shall have
been no material adverse change in the Real Property or the financial condition
of the Local Limited Partnerships.

 

(g)                                 Other Instruments.  In addition to the
foregoing, on behalf of itself and/or the Partnership, One Winthrop, and
Linnaeus-Hawthorne will furnish the RESI II Fund with such additional
certificates, instruments or other documents in the name or on behalf of the
Partnership, or in its own name, including without limitation certificates or
correspondence of governmental agencies or authorities or nongovernmental third
parties, to evidence fulfillment of the conditions set forth in this
Section 6.02 as the RESI II Fund may reasonably request.

 

6.03                           Conditions to the Obligations of the Partnership
and the General Partner.  The obligations of the Partnership and One Winthrop
under this Agreement shall be further subject to the satisfaction (or waiver by
One Winthrop), at or prior to the Effective Time, of the following conditions:

 

(a)                                  Representations and Warranties; Performance
of Obligations.  The obligations of the RESI II Fund and Merger Sub required to
be performed by each at or prior to the Closing pursuant to the terms of this
Agreement shall have been duly performed and complied with in all material
respects, and the representations and warranties of the RESI II Fund and Merger
Sub contained in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the Effective Time as though
made at and as of the Effective Time (except as otherwise specifically
contemplated by this Agreement and except as to any representation or warranty
which specifically relates to an earlier date), and One Winthrop shall have
received a certificate to that effect signed by an officer of the RESI II Fund
and Merger Sub.

 

(b)                                 Third-Party Consents.  All Third Party
Consents shall have been received, obtained or made and shall be in full force
and effect.

 

(c)                                  Other Instruments.  In addition to the
foregoing, the RESI II Fund will furnish the Partnership and One Winthrop with
such additional certificates, instruments or other documents in the name or on
behalf of the RESI II Fund, executed by appropriate officers or others,
including without limitation certificates or

 

20

--------------------------------------------------------------------------------


 

correspondence of governmental agencies or authorities or nongovernmental third
parties, to evidence fulfillment of the conditions set forth in this
Section 6.03 as the Partnership and One Winthrop may reasonably request.

 

ARTICLE VII

 

TERMINATION, AMENDMENT AND WAIVER

 

7.01                           Termination.  This Agreement may be terminated at
any time prior to the Effective Time, whether before or after approval of this
Agreement and the transactions contemplated hereby by the Limited Partners:

 

(a)                                  by mutual consent of all of the parties to
this Agreement in a written instrument;

 

(b)                                 by either the RESI II Fund and Merger Sub,
on the one hand, or One Winthrop and the Partnership, on the other hand, if any
governmental authority that must grant a Requisite Regulatory Approval has
denied approval of the Merger and such denial has become final and nonappealable
or any governmental authority of competent jurisdiction shall have issued a
final nonappealable order permanently enjoining or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement;

 

(c)                                  by either the RESI II Fund and Merger Sub,
on the one hand, or One Winthrop and the Partnership, on the other hand
(provided that the terminating party is not then in material breach of any
representation, warranty, covenant or other agreement contained herein), in the
event of a material breach by the other party of any representation, warranty,
covenant or other agreement contained herein which breach is not cured after
thirty (30) days written notice thereof is given to the party committing such
breach;

 

(d)                                 by either the RESI II Fund and Merger Sub,
on the one hand, or One Winthrop and the Partnership, on the other hand, if the
Limited Partner Consent has not been obtained by December 29, 2004 (provided
that the failure to obtain such Limited Partner Consent is not attributable to a
breach by any party hereto, for which the right to terminate arises under
subsection (c) above) or the Effective Time has not occurred by December 29,
2004;

 

(e)                                  by the Partnership, if it determines to
accept a Superior Transaction in compliance with Section 5.02 hereof;

 

(f)                                    by the RESI II Fund in the event it
exercises its right to terminate pursuant to Section 5.01; or

 

(g)                                 by the RESI II Fund in the event of a breach
by One Winthrop (or the Partnership), Linnaeus-Hawthorne and/or their Affiliates
of the covenants in Section

 

21

--------------------------------------------------------------------------------


 

5.02 hereof (except for a single inadvertent breach which has not adversely
affected the consummation of the transactions set forth in this Agreement).

 

7.02                           Effect of Termination.  In the event of
termination of this Agreement by either the RESI II Fund or One Winthrop, as
provided in Section 7.01, this Agreement shall forthwith become void and have no
effect, and none of the parties, or any of their respective Affiliates, shall
have any liability of any nature whatsoever hereunder, or in connection with the
transactions contemplated hereby, except that, (a) no party hereto shall be
relieved or released from any liabilities or damages arising out of its breach
of any provision of this Agreement, (b) in the case of termination under
Section 7.01(c) above, the terminating party shall be entitled to recover from
the non-terminating party all fees and expenses incurred in connection with the
transactions contemplated by this Agreement and (c) the provisions in this
Agreement that survive the termination of this Agreement shall remain in full
force and effect.  Notwithstanding any termination of this Agreement, the
provisions of this Section 7.02 relating to expenses and no relief or release
from liabilities or damages, the preservation of claims and the provisions of
Section 7.04 shall survive.

 

7.03                           Extension; Waiver.  At any time prior to the
Effective Time, the parties hereto may, to the extent legally allowed, (a)
extend the time for the performance of any of the obligations or other acts of
the other parties hereto, (b) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto and (c)
except for the closing conditions set forth in Section 6.01(a), waive compliance
with any of the agreements or conditions contained herein.  Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party, but such
extension or waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

 

7.04                           Break-Up Fee.  In the event that this Agreement
is terminated pursuant to Sections 7.01(e), 7.01(f) or 7.01(g) hereof, the
Partnership and/or One Winthrop shall pay to the RESI II Fund the sum of
$375,000 in immediately available funds.  The parties to this Agreement hereby
acknowledge and agree that the payment of the fee described in the foregoing
sentence shall constitute the sole and exclusive remedy with respect to the
matters set forth in the foregoing sentence.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.01                           Nonsurvival of Representations, Warranties and
Agreements.  None of the representations, warranties, covenants and agreements
in this Agreement or in any instrument delivered pursuant to this Agreement
shall survive the Effective Time, except for those covenants and agreements
which by their terms apply in whole or in part after the Effective Time.

 

22

--------------------------------------------------------------------------------


 

8.02                           Expenses.  Except as may otherwise be agreed to
hereunder or in other writing by the parties, all legal and other costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

 

8.03                           Notices.  All notices or other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or mailed by prepaid registered or certified mail (return receipt requested) or
by telecopy, cable, telegram or telex addressed as follows:

 

(a)

If to the RESI II Fund, Merger Sub

 

 

 

or ERG Affiliate, to:

 

 

 

 

Equity Resources Group, Incorporated

 

 

 

44 Brattle Street

 

 

 

Boston, MA

 

 

 

Attention:

Eggert Dagbjartsson

 

 

 

 

 

with required copies to:

Bingham McCutchen LLP

 

 

 

150 Federal Street

 

 

 

Boston, MA  02110

 

 

 

Attention:

Victor J. Paci, Esq.

 

 

 

Meerie M. Joung, Esq.

 

 

Tel: 617-951-8000

 

 

 

Fax: 617-951-8736

 

 

 

 

 

(b)

If to the Partnership, to:

Winthrop Residential Associates II

 

 

 

A Limited Partnership

 

 

 

7 Bulfinch Place, Suite 500

 

 

 

Boston, MA 02114-9507

 

 

 

Attention:

Ms. Carolyn Tiffany

 

 

Fax: 617-742-4643

 

 

 

 

 

 

with required copies to:

Post Heymann & Koffler LLP

 

 

 

Two Jericho Plaza, Wing A

 

 

 

Suite 111

 

 

 

Jericho, NY 11753

 

 

 

Attention:

David J. Heymann, Esq.

 

 

Fax: 516-433-2777

 

 

 

 

 

(c)

If to One Winthrop

 

 

 

or Linneaus-Hawthorne, to:

One Winthrop Properties, Inc.

 

 

 

7 Bulfinch Place, Suite 500

 

 

 

Boston, MA 02114-9507

 

 

 

Attention:

Ms. Carolyn Tiffany

 

 

Fax: 617-742-4643

 

 

 

 

 

 

with required copies to:

Post Heymann & Koffler LLP

 

 

23

--------------------------------------------------------------------------------


 

 

 

Two Jericho Plaza, Wing A

 

 

 

Suite 111

 

 

 

Jericho, NY 11753

 

 

 

Attention:

David J. Heymann, Esq.

 

 

Fax: 516-433-2777

 

 

or such other address as shall be furnished in writing by any party, and any
such notice or communication shall be deemed to have been given as of the date
so mailed.

 

8.04                           Counterparts.  This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

8.05                           Entire Agreement.  This Agreement (including the
documents and the instruments referred to herein) constitutes the entire
agreement and amends and restates all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.

 

8.06                           Governing Law.  This Agreement shall be governed
and construed in accordance with the laws of the State of Maryland, without
regard to any applicable conflicts of law principles.

 

8.07                           Severability.  In the event that any one or more
provisions of this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, by any court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement and the parties shall use their reasonable best efforts to
substitute a valid, legal and enforceable provision which, insofar as
practicable, implements the original purposes and intents of this Agreement.

 

8.08                           Assignment.  Neither this Agreement nor any of
the rights, interests or obligations shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties.  Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.

 

8.09                           Specific Performance.  The parties hereto agree
that irreparable damage would occur in the event that the provisions contained
in this Agreement were not performed in accordance with its specific terms or
was otherwise breached.  It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions thereof in any court of the
United States or any state having jurisdiction, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

24

--------------------------------------------------------------------------------


 

8.10                           Definitions.  Except as otherwise provided herein
or as otherwise clearly required by the context, the following terms shall have
the respective meanings indicated when used in this Agreement:

 

“Affiliate” shall mean, with respect to any Person, any other Person
controlling, controlled by or under common control with such Person and, with
respect to the RESI II Fund, any Related Entities.  As used in this definition,
“control”  (including, with its correlative meanings, “controlled by” and “under
common control with”) means the possession, directly or indirectly, of power to
direct or cause the direction of the management and policies of a Person whether
through the ownership of voting securities, by contract or otherwise.

 

“Capital Event” shall mean the sale, financing, refinancing, condemnation,
casualty or other similar event of or involving a Real Property or the
improvements located thereon.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

 

“Eligible Limited Partners” shall mean all holders of record of Limited
Partnership Units immediately prior to the Effective Time, according to the
books and records of the Transfer Agent, but excluding Persons who are
Affiliates of the RESI II Fund and Persons who hold Dissenting Units.

 

“Excess Cash” shall mean all cash and cash equivalents of the Partnership after
deducting for (or reserving against) all Liabilities and after deducting any and
all cash relating to a Capital Event.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time, and all of the rules and regulations promulgated
thereunder.

 

“GAAP” shall mean United States generally accepted accounting principles which
are consistent with the principles promulgated or adopted by the Financial
Accounting Standards Board and its predecessors.

 

“General Partnership Unit(s)” shall mean units of general partnership interest
in the Partnership.

 

“Liabilities” shall mean all operating liabilities of the applicable Person
incurred in the ordinary course of business including, without limitation, all
taxes, payroll expenses, lease obligations, trade accounts payable arising out
of the operation of such Person’s business in the ordinary course of business,
and all professional fees and expenses payable by such Person, in each case,
which are unpaid as of the Effective Time.

 

“Limited Partnership Unit(s)” shall mean units of limited partnership interest
in the Partnership.

 

25

--------------------------------------------------------------------------------


 

“Limited Partnership Unit Amount” shall mean the quotient obtained by dividing
(a) the product of (i) the Purchase Price and (ii) the percentage of liquidation
proceeds allocable for distribution to all holders of Limited Partnership Units
under the Partnership Agreement immediately prior to the Effective Time by (b)
the aggregate number of Limited Partnership Units outstanding immediately prior
to the Effective Time (including all units held by the RESI II Fund and its
Affiliates and Dissenting Units).

 

“Merger Consideration” shall mean the amounts or other property, if any, that
any Person shall be entitled to receive as set forth in Section 1.05.

 

“Purchase Price” shall mean $8,000,000.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization or other
legal entity, or any governmental agency or political subdivision thereof.

 

“Related Entities” shall mean any entity for which any of the RESI II Fund, the
ERG Affiliate or any of their respective Affiliates serve as general partner
and/or investment advisor or in a similar capacity, and all mutual funds or
other pooled investment vehicles or entities under the control or management of
any of the RESI II Fund or the ERG Affiliate or the general partner or
investment advisor thereof, or any Affiliate of any of them, including the ERG
Affiliate.

 

“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time, and all of the rules and regulations promulgated thereunder.

 

“Special Limited Partnership Unit(s)” shall mean, after the Effective Time,
units of special limited partnership interests which shall have the rights and
obligations as described on Exhibit B attached hereto.

 

“to the knowledge of One Winthrop” shall mean the actual knowledge, after
reasonable inquiry and investigation, of Carolyn Tiffany and Kathleen Tullie.

 

“Transfer Agent” shall mean Phoenix Resources, the Person retained in such
capacity by the Partnership.

 

8.11                           Indemnification.

 

(a)                                  After the Effective Time, each of One
Winthrop and Linnaeus-Hawthorne agrees, jointly and severally, to indemnify,
defend and hold harmless the RESI II Fund, ERG Affiliate and the Partnership
(and their respective directors, managers, officers, employees and Affiliates) 
(each, an “ERG Indemnified Party”) from and against any and all claims,
liabilities, losses, damages, costs and expenses, including without limitation
the reasonable fees and disbursements of counsel (collectively, the “Losses”),
which any of such parties shall suffer and which relate to or arise, directly or
indirectly, out of (i) any breach by One Winthrop or Linnaeus-Hawthorne of any
representation, warranty or covenant made by such Person in this

 

26

--------------------------------------------------------------------------------


 

Agreement or any other certificate or instrument delivered pursuant hereto, or
(ii) any action (or failure to act) of One Winthrop or Linnaeus-Hawthorne as the
General Partners of the Partnership prior to the Effective Time.

 

(b)                                 After the Effective Time, each of the RESI
II Fund and ERG Affiliate agrees, jointly and severally, to indemnify, defend
and hold harmless One Winthrop and Linnaeus-Hawthorne (and their respective
directors, managers, officers, employees and Affiliates)  (each, a “Winthrop
Indemnified Party”) from and against any and all Losses which any of such
parties shall suffer and which relate to or arise, directly or indirectly, out
of (i) any breach by the RESI II Fund or ERG Affiliate of any representation,
warranty or covenant made by such Person in this Agreement or any other
certificate or instrument delivered pursuant hereto, or (ii) any action (or
failure to act) of ERG Affiliate as the General Partner of the Partnership after
the Effective Time.

 

(c)                                  If any claim for indemnification hereunder
relates to any action, suit, proceeding or demand instituted against any Person
entitled to indemnification hereunder (each an “Indemnified Party”) by a third
party (a “Third Party Claim”), then the Person from whom indemnification is
sought (each an “Indemnifying Party”) shall be entitled to participate in the
defense of such Third Party Claim after receipt of notice of such claim from the
Indemnified Party.  Within sixty (60) days after receipt of notice of a
particular matter from the Indemnified Party, the Indemnifying Party may assume
the defense of such Third Party Claim by providing the Indemnified Party with
written notice of its election to assume such defense.  Notwithstanding the
right of the Indemnified Party to retain its own counsel as described below, the
Indemnifying Party shall have the authority to negotiate, compromise and settle
such Third Party Claim if and only if the following conditions are satisfied:

 

(i)                                     the Indemnifying Party shall have
confirmed in writing that it is obligated hereunder to indemnify the Indemnified
Party with respect to such Third Party Claim; and

 

(ii)                                  the Indemnifying Party shall not, without
the consent of the Indemnified Party, consent to the entry of any judgment or
settle any such Third Party Claim unless the Indemnified Party is
unconditionally released from all liability in respect of such Third Party Claim
and the Indemnified Party receives assurances that there will be no continuing
restrictions on the business of the Indemnified Party with respect to such Third
Party Claim.

 

The Indemnified Party shall retain the right to employ its own counsel and to
participate in the defense of any Third Party Claim, the defense of which has
been assumed by the Indemnifying Party pursuant hereto, but the Indemnified
Party shall bear and shall be solely responsible for its own costs and expenses
in connection with such participation, unless (1) the Indemnified Party has been
advised by counsel that representation of the Indemnified Party and the
Indemnifying Party by the same counsel presents a conflict of interest under
applicable standards of professional

 

27

--------------------------------------------------------------------------------


 

conduct, (2) the Indemnified Party has been advised by counsel that there may be
legal defenses available to it which are different from or in addition to the
defenses available to the Indemnifying Party, the Indemnifying Party is not and
has no plans to employ such different or additional defenses, and in the
reasonable judgment of such counsel it is advisable for the Indemnified Party to
employ separate counsel or (3) the Indemnifying Party has failed to prosecute
such defense in good faith.  Notwithstanding the foregoing, the Indemnifying
Party shall retain sole authority to negotiate, compromise and settle such Third
Party Claim subject to the conditions set forth above.  In no event will the
Indemnified Party consent to the entry of any judgment or enter into any
settlement with respect to any Third Party Claim for which it seeks
indemnification hereunder without the prior written consent of the Indemnifying
Party unless the Indemnifying Party shall have failed to comply with the
condition set forth in clause (i) above within 60 days after receipt of notice
of such claim from the Indemnified Party.

 

(d)                                 In the event of any claims under this
Section 8.11, the claimant shall advise the party or parties who are required to
provide indemnification therefor in writing of the amount and circumstances
surrounding such Claim.  With respect to liquidated claims, if within sixty (60)
days after providing written notice the other party has not contested such claim
in writing, the other party will pay the full amount thereof within thirty (30)
days after the expiration of such period, subject to the limitations set forth
above.

 

8.12                           Amendment.  Subject to compliance with applicable
law, this Agreement may be amended by the parties hereto by an instrument in
writing signed on behalf of each of the parties hereto.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement and Plan of
Merger to be duly executed and delivered as a sealed instrument as of the date
first above written.

 

 

 

ERI/RES  II  LLC

 

 

 

 

 

 

 

By:

 

/s/ Eggert Dagbjartsson

 

 

 

 

Eggert Dagbjartsson

 

 

 

Manager

 

 

 

 

 

 

 

ERI/RES  II  MERGER  SUB  LIMITED
PARTNERSHIP

 

By:

 

ERI/RES  II  GP  LLC,

 

 

 

Its  General  Partner

 

 

 

 

 

 

 

By:

 

Equity Resource Investments, LLC,

 

 

 

Its sole Member

 

 

 

 

 

 

 

By:

 

/s/ Eggert Dagbjartsson

 

 

 

 

Eggert Dagbjartsson

 

 

 

Manager

 

 

 

 

 

 

 

WINTHROP  RESIDENTIAL  ASSOCIATES
II, A  LIMITED  PARTNERSHIP

 

By:

 

One  Winthrop  Properties,  Inc.,

 

 

 

Its  General  Partner

 

 

 

 

 

 

 

By:

      /s/ Carolyn Tiffany

 

 

Name:   Carolyn Tiffany

 

Title:      Chief Operating Officer

 

 

 

 

 

 

 

ONE  WINTHROP  PROPERTIES,  INC.

 

 

 

 

 

 

 

By:

      /s/ Carolyn Tiffany

 

 

Name:   Carolyn Tiffany

 

Title:       Chief Operating Officer

 

--------------------------------------------------------------------------------


 

 

LINNAEUS-HAWTHORNE ASSOCIATES
LIMITED  PARTNERSHIP

 

 

 

 

 

 

 

By:

/s/ Carolyn Tiffany

 

 

Name:

 Carolyn Tiffany

 

Title:

 Authorized Signatory

 

 

 

 

 

 

 

ERI/RES  II  GP  LLC

 

By:

 

Equity  Resource  Investments,  LLC,

 

 

 

Its  sole  Member

 

 

 

 

 

 

 

By:

 

/s/ Eggert Dagbjartsson

 

 

 

 

Eggert Dagbjartsson

 

 

 

Manager

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Articles of Merger

 

of

 

ERI/RES II MERGER SUB LIMITED PARTNERSHIP

 

(a Maryland limited partnership)

 

into

 

WINTHROP RESIDENTIAL ASSOCIATES II, A LIMITED PARTNERSHIP

 

(a Maryland limited partnership)

 

 

FIRST:  ERI/RES II Merger Sub Limited Partnership and Winthrop Residential
Associates II, A Limited Partnership, being the limited partnerships which are
parties to these Articles of Merger, hereby agree to effect a merger (the
“Merger”) of said limited partnerships upon the terms and conditions set forth
below.

 

SECOND:  The name of the limited partnership to be merged into the successor
limited partnership is ERI/RES II Merger Sub Limited Partnership (the “Merging
Partnership”), which is a limited partnership organized in the State of Maryland
under the provisions of the Maryland Revised Uniform Limited Partnership Act.

 

THIRD:  The name of the successor limited partnership is Winthrop Residential
Associates II, A Limited Partnership (the “Surviving Partnership”), which is a
limited partnership organized in the State of Maryland under the provisions of
the Maryland Uniform Limited Partnership Act.

 

FOURTH:  The principal office of the Merging Partnership in the State of
Maryland is located in Baltimore City.  The Merging Partnership owns no interest
in land in the State of Maryland.

 

FIFTH:  The principal office of the Surviving Partnership in the State of
Maryland is located in Baltimore City.

 

SIXTH:  The Certificate of Limited Partnership of the Surviving Partnership will
be amended as set forth in Exhibit A attached hereto in connection with the
Merger.

 

SEVENTH:  The percentages of partnership interest of each class of partnership
interest and the class of partners and the respective percentage of partnership
interests in each class of partnership interest of the Surviving Partnership are
as follows:

 

General Partnership Interests

 

5

%

 

 

 

 

Limited Partnership Interests

 

95

%

 

--------------------------------------------------------------------------------


 

EIGHTH: The percentages of partnership interest of each class of partnership
interest and the class of partners and the respective percentage of partnership
interests in each class of partnership interest of the Merging Partnership are
as follows:

 

General Partnership Interests

 

50

%

 

 

 

 

Limited Partnership Interests

 

50

%

 

NINTH: At the effective time of the Merger, the Merging Partnership shall be
merged with and into the Surviving Partnership, the separate existence of the
Merging Partnership shall cease and the Merger shall have the effects set forth
in the Agreement and Plan of Merger, dated as of October 21, 2004 (the “Merger
Agreement”), by and among ERI/RES II LLC, a Massachusetts limited liability
company (“RESI II Fund”), the Merging Partnership, the Surviving Partnership and
its General Partners and ERI/RES II GP LLC, a Massachusetts limited liability
company, and in Section 10-208 of the Maryland Revised Uniform Limited
Partnership Act.  Each limited partnership unit of the Merging Partnership
outstanding immediately prior to the effective time of the Merger shall be
automatically converted into one limited partnership unit of the Surviving
Partnership, subject to the terms of the Merger Agreement.  Each general
partnership unit of the Merging Partnership outstanding immediately prior to the
effective time of the Merger shall be automatically converted into one general
partnership unit of the Surviving Partnership, subject to the terms of the
Merger Agreement, and shall be issued to ERI/RES II GP LLC, a Massachusetts
limited liability company.  ERI/RES II GP LLC shall thereupon be admitted to the
Surviving Partnership as the sole general partner.  Each limited partnership
unit of the Surviving Partnership outstanding immediately prior to the effective
time of the Merger (other than units held by RESI II Fund or any of its
affiliates and units held by holders of limited partnership units who are
entitled to dissenters’ rights) shall be cancelled and automatically converted
into the right to receive the Limited Partnership Unit Amount (as defined in the
Merger Agreement).  Each general partnership unit of the Surviving Partnership
outstanding immediately prior to the effective time of the Merger shall be
automatically converted into a Special Limited Partnership Unit (as defined in
the Merger Agreement) of the Surviving Partnership.

 

TENTH: The terms and conditions of the Merger set forth herein were approved by
the Merging Partnership in the manner and by the vote required by its
partnership agreement and the provisions of the Maryland Revised Uniform Limited
Partnership Act as follows:

 

The Merger and the terms and conditions thereof were duly approved by the
affirmative vote of the sole general partner and the affirmative vote of the
sole limited partner.

 

ELEVENTH: The Merger and the terms and conditions thereof were approved by the
Surviving Partnership in the manner and by the vote required by its partnership
agreement and the provisions of the Maryland Revised Uniform Limited Partnership
Act as follows:

 

--------------------------------------------------------------------------------


 

The Merger and the terms and conditions thereof were duly approved by the
affirmative vote all of the general partners and the affirmative vote of a
majority in interest of the limited partners.

 

TWELFTH: The undersigned officer of the general partner of the Surviving
Partnership and the undersigned manager of the sole member of the general
partner of the Merging Partnership each acknowledges these Articles of Merger to
be the partnership act of the partnership on whose behalf he has signed, and
further, as to all matters or facts required to be verified under oath, each
acknowledges that, to the best of his knowledge, information and belief, these
matters and facts relating to the partnership on whose behalf he has signed are
true in all material respects and that this statement is made under the
penalties for perjury.

 

 

[the remainder of this page is left blank intentionally]

 

--------------------------------------------------------------------------------


 

INWITNESS WHEREOF, these Articles of Merger have been duly executed by the
parties this          day of,                              2004.

 

Attest:

ERI/RES  II  MERGER SUB  LIMITED
PARTNERSHIP

 

 

 

By: 

ERI/RES  II GP LLC, its General Partner

 

 

 

By:

Equity Resource Investments, LLC, its sole

 

 

Member

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

 Eggert Dagbjartsson

 

 

 Manager

 

 

 

 

 

WINTHROP  RESIDENTIAL  ASSOCIATES  II,
A  LIMITED  PARTNERSHIP

 

 

 

By: 

  One  Winthrop Properties,Inc.,its General
Partner

 

 

 

 

By:

 

 

By:

 

 

 

Name:

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Certificate of Amendment of Certificate of Limited Partnership of the Surviving
Partnership

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Rights and Obligations of Special Limited Partnership Units.

 

In connection with the conversion by One Winthrop and Linneaus-Hawthorne of
their General Partnership Units to Special Limited Partner Units, the parties
agree as follows:

 

(i)                                     any tax items of the Partnership
(including items of depreciation, amortization and gain or loss) that are
required to be specially allocated to the holders of the Special Limited
Partnership Units under Section 704(c) of the Code shall, notwithstanding
anything to the contrary in the Partnership Agreement, be allocated using the
“traditional method” provided in Treasury Regulation § 1.704-3(b)(1), taking
into account the ceiling rule, and the holders of the Special Limited
Partnership Units shall not be specially allocated any other tax items of the
Partnership to “cure” the effects of the ceiling rule as applied to the
contribution;

 

(ii)                                  the Partnership shall agree to notify the
holders of the Special Limited Partnership Units prior to any unscheduled
reduction or repayment (including by way of a refinancing) of any Partnership
nonrecourse liabilities allocable to the holders of the Special Limited
Partnership Units that occurs on or before the third anniversary of the
Effective Date, which notice shall include a good faith estimate of the amount
by which the amount of the Partnership’s liabilities that such holder of Special
Limited Partnership Units may include in its tax basis pursuant to
Section 1.752-3 of the Treasury Regulations shall be reduced as the result
thereof, and shall further agree that, upon receipt of written notice from such
holder of Special Limited Partnership Units, the Partnership shall use
reasonable efforts to make provision for such holder of Special Limited
Partnership Units to guaranty indebtedness of the Partnership so as to enable
such holder of Special Limited Partnership Units to increase its “economic risk
of loss”  (within the meaning of Section 1.752-2 of the Treasury Regulations)
with respect to liabilities of the Partnership to the extent of such reduction
but minimize the economic risk of such guarantee to such holder of Special
Limited Partnership Units to the extent practicable (by, for example,
guaranteeing the “bottom” portion of the Partnership’s debt; provided, that this
covenant shall automatically expire on the third anniversary of the Effective
Date).

 

(iii)                               The Special Limited Partnership Units shall,
initially, represent an aggregate of 0.2% of the equity interests in the
Partnership after the Effective Time.  After the RESI II Fund and its Affiliates
have received the amount of their capital contributions (including without
limitation amounts of cash used as merger consideration) back (for both limited
partnership and general partnership units or interests), together with a minimum
rate of return of 12% per annum, then the aggregate ownership percentage of the
Special Limited Partnership Units shall increase to 1% of the equity interests
in the Partnership; it being understood that if such return occurs as part of a
distribution and there is any excess, the increase in ownership percentage shall
be applied to any such excess;

 

--------------------------------------------------------------------------------


 

(iv)                              There shall be no other economic, voting or
other rights associated with the Special Limited Partnership Units except as set
forth in this Exhibit B, or as otherwise agreed upon by the parties in an
amended and restated Partnership Agreement, to be entered into prior to the
Merger and in effect immediately after the Merger.  The Special Limited
Partnership Units shall be subject to the same (or similar obligations) which
may be reasonably imposed on other limited partners of the Partnership after the
Merger (and as set forth in an amended and restated Partnership Agreement).

 

--------------------------------------------------------------------------------


 

Schedule 4.01(c)

 

 

LOCAL LIMITED PARTNERSHIPS

 

Local Limited Partnership

 

State  of  Formation

 

Partnership  Ownership  Interest

 

General  Partner

 

 

 

 

 

 

 

Brookside, LTD.

 

Alabama

 

99%

 

WFC Realty Co., Inc (1)

 

 

 

 

 

 

 

Crofton Village Associates Limited Partnership

 

Maryland

 

44%

 

Dolben Crofton LLC

 

 

 

 

 

 

 

First Investment Limited Partnership IX

 

New Mexico

 

90%

 

FILP-IX, Inc.

 

 

 

 

 

 

 

Honeywood Associates

 

Virginia

 

95%

 

Harry H. Hunt III

 

 

 

 

 

 

 

Sanford Landing Apartments, LTD.

 

Florida

 

99%

 

Southeastern Capital Corp.

 

 

 

 

 

 

 

Southwest Parkway, LTD

 

Texas

 

99%

 

WFC Realty Saugus (2)

 

 

 

 

 

 

 

Whisper Lake, Ltd.

 

Florida

 

99%

 

Southeastern Capital Corp.

 

--------------------------------------------------------------------------------

(1)                                  Transfer of WFC Realty Co., Inc.’s interest
in Brookside, LTD. is subject to a right of first refusal in favor of
Coordinated Services of Valdosta LLC.

 

(2)                                  WFC Realty Saugus has contracted to
transfer its interest in Southwest Parkway, LTD. to AIMCO Properties, L.P.

 

See Schedule 4.07 for a list of Real Properties held by the Local Limited
Partnerships

 

--------------------------------------------------------------------------------


 

Schedule 4.02

 

LIST OF PARTNERS

 

 

See Attached

 

[ATTACHMENT INTENTIONALLY EXCLUDED]

 

--------------------------------------------------------------------------------


 

Schedule 4.07

 

REAL PROPERTIES; LIENS

 

 

Local Limited Partnership

 

Property  Name

 

Property  Location

 

 

 

 

 

Brookside, LTD.

 

Brookside

 

Sylacauga, AL

 

 

 

 

 

Crofton Village Limited Partnership

 

Crofton Village

 

Crofton, MD

 

 

 

 

 

First Investment Limited Partnership IX

 

Mountain Vista I

Mountain Vista II

Cibola Village

 

Albuquerque, NM

Albuquerque, NM

Albuquerque, NM

 

 

 

 

 

Honeywood Associates

 

Honeywood

 

Roanoke, VA

 

 

 

 

 

Sanford Landing Apartments, LTD.

 

Sanford Landings

 

Sanford, FL

 

 

 

 

 

Southwest Parkway, LTD

 

Parkway Villas

 

Wichita Fall, TX

 

 

 

 

 

Whisper Lake, Ltd.

 

Whisper Lake

 

Winter Park, FL

 

Liens

 

Those liens, encumbrances and other restrictions set forth in the financial
statements for the Local Limited Partnerships and/or the Partnership for the
year ended December 31, 2003, copies of which have been provided to the RESI II
Fund and as may be of record with the applicable land records office for such
Real Property

 

2

--------------------------------------------------------------------------------